154 U.S. 588
14 S.Ct. 1168
20 L.Ed. 463
NORTHWESTERN UNION PACKET CO.v.HOME INS. CO. OF NEW YORK.
No. 467.
January 29, 1872.

L. Allis, for plaintiff in error.
George W. McCrary, for defendant in error.
Mr. Chief Justice CHASE delivered the opinion of the court.


1
On looking at the record we find no allowance of a writ of error, either by a justice of this court or by a judge of the state court. We have repeatedly decided that such an allowance was necessary, upon a writ of error addressed to the highest court of the state, by which the judgment or decree could be rendered. Callan v. May, 2 Black, 541, 543; Twitchell v. Com., 7 Wall. 321; Gleason v. Florida, 9 Wall. 779. The case of Davidson v. Lanier, 4 Wall. 447, 453, referred to by counsel for the plaintiff in error, was a writ of error addressed to an inferior court of the United States, and is therefore inapplicable.


2
The writ before us must be dismissed.